DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/501482, filed on 10/14/2021. Claims 35-62 are still pending in the application.

Election/Restriction

Restriction Requirement dated 09/19/2022 has been vacated. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 35-44, drawn to a method of making a forklift, classified in B66F9/12.
II. Claims 45-54, drawn to a method of making a fork using cold-rolling sheet metal and a longitudinal welding, classified in B21D39/028.
III. Claims 55-62, drawn to method of making a fork using polymer extrusion, classified in B29C48/00. 
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I can be made from either the processes in Invention II or III or from an altogether process such as molding. Invention II and III claim different manufacturing processes and materials from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Moore on 10/5/2022 a provisional election was made without traverse to prosecute the invention I, claims 35-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 45-62 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,752,584 to Magoto et al (henceforth referred to as Magoto).
Regarding claims 35-42, , Magoto discloses a method of making a fork for a forklift (i..e Fig. 6) comprising making an elongated body portion (i.e. Fig. 6, length of ref. 110), wherein making the elongated body portion comprises: 
forming a load portion (i.e. Fig. 2, ref. 110) and a truss portion (i.e. Fig. 2, ref. 60) coupled to the load portion, wherein the truss portion comprises a first strut coupled to the load portion and extending away from the load portion, a first cross beam coupled to the first strut and extending away from the first strut, a second strut coupled to the first cross beam and extending away from the first cross beam towards the load portion, a third strut coupled to the second strut and extending away from the load portion, a second cross beam coupled to the third strut and extending away from the third strut, and a fourth strut coupled to the second cross beam and extending towards the load portion and coupled to the load portion (i.e. see mark up of Fig. 4).

    PNG
    media_image1.png
    221
    303
    media_image1.png
    Greyscale
 
Wherein the first cross beam and the second cross beam are substantially parallel to one another (i.e. see mark up of Fig. 4, 1st and 2nd crossbeam are horizontal and parallel).
Wherein the truss portion further comprises a third cross beam coupled to the second strut and coupled to the third strut (i.e. see mark up of Fig. 4, “3rd crossbeam”). 
Further comprising coupling a third cross beam to the load portion (i.e. Fig. 6, ref. 110 is coupled to ref. 60).
Wherein the first cross beam, the second cross beam and the third cross beam are substantially parallel to each other (i.e. see mark up of Fig. 4, 1st , 2nd , and 3rd  crossbeam are horizontal and parallel).
Further comprising providing a toe portion (i.e. Fig. 6, distal end of ref. 110); and coupling the toe portion to a first end of the elongated body portion. 
Further comprising providing a heel portion (i.e. Fig. 2, ref. 160 or 135); and coupling the heel portion to a second end of the elongated body portion. 
Further comprising forming a stiffener (i.e. Fig. 3, ref. 112) in a flat surface of the load portion. 

Allowable Subject Matter
Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIEM M TRAN/Examiner, Art Unit 3654